PER CURIAM:
Tracy Woody appeals the district court’s order dismissing her civil action for failure to comply with Fed.R.Civ.P. 8, 12(b). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Woody v. Centura Bank Inc., No. CA-02-176-5-H (E.D.N.C. Apr. 23, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court *699and argument would not aid the decisional process.

AFFIRMED.